                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DISH NETWORK L.L.C.,                           §
                                               §     Civil Action No. 4:20-cv-02958
               Plaintiff,                      §
                                               §
       v.                                      §
                                               §
MOHAMED OMAR,                                  §
HOSSAM ABD ELGHANY, and                        §
MOUSTAFA MAATOUK, individually                 §
and together d/b/a Universe IPTV;              §
Universe TV; World-Universeiptv.com;           §
Uni-Update.com; and Uni-Web.online,            §
                                               §
               Defendants.                     §

                PLAINTIFF DISH NETWORK L.L.C.’S STATUS REPORT

       Plaintiff DISH Network L.L.C. (“DISH”) files this status report in advance of the initial

pretrial and scheduling conference set to be held on July 30, 2021 at 2:00 pm. (Dkt. 15.) DISH

has been unable to confer with Defendants Mohamad Omar (“Omar”), Hossam Abd Elghany

(“Elghany”), and Moustafa Maatouk (“Maatouk”) or prepare a joint discovery/case management

plan as required by Fed. R. Civ. P. 26(f) because it has been unable to confirm whether Omar and

Elghany have been served, DISH has not been contacted by the Defendants, and Defendants have

not filed a responsive pleading or otherwise appeared in this case.

       On August 24, 2020, DISH filed its Complaint alleging copyright infringement against

unidentified DOE Defendants operating the Universe IPTV service. (Dkt. 1.) DISH also filed a

motion for leave to conduct expedited discovery to identify the DOE Defendants, which the Court

granted on September 9, 2020. (Dkts. 3, 5.) On November 12, 2020, the Court granted DISH’s

motion for an extension of time to identify and serve the Doe Defendants, extending the service

deadline by 90 days to February 22, 2021. (Dkts. 7-8.) On December 4, 2020, DISH filed its First

Amended Complaint naming Defendants, who are alleged to reside in the United Arab Emirates,
Egypt, and Germany. (Dkt. 10 ¶¶ 4-6.) On February 23, 2021, the Court granted DISH’s second

motion for an extension of time to serve the Defendants, extending the service deadline by an

additional 90 days to May 24, 2021. (Dkts. 13-14.) Maatouk was served by the Central Authority

of Germany on April 17, 2021, but he has not filed a responsive pleading or otherwise appeared in

this case. (Dkts. 18, 21.) On May 24, 2021, the Court granted DISH’s third motion for an

extension of time to serve and alternative service, extending the deadline to serve Omar and

Elghany through the Hague Service Convention by an additional 60 days to July 24, 2021, and if

they aren’t served by such time, DISH may serve them by email with a courtesy copy by courier

on or before July 28, 2021. (Dkt. 20.) Omar and Elghany’s responsive pleading will be due on or

before August 18, 2021. (See id.; Fed. R. Civ. P. 12(a)(1)(A)(i).)

        Despite attempts to contact the Central Authority of Egypt, DISH has been unable to

confirm whether Omar and Elghany have been served. DISH has not been contacted by the

Defendants, and Defendants have not filed a responsive pleading or otherwise appeared in this

case.

        For these reasons, the parties have not conferred as required by Fed. R. Civ. P. 26(f), and

counsel has been unable to prepare and file a joint discovery/case management plan. DISH will

promptly notify the Court when Omar and Elghany are served, and DISH intends to confer with

Defendants pursuant to Fed. R. Civ. P. 26(f) and file a joint discovery/case management plan after

Defendants respond. The Court may want to continue the initial pretrial and scheduling conference

set for July 30, 2021 at 2:00 pm. (Dkt. 15.)




                                                 2
Dated: July 20, 2021       Respectfully submitted,

                           HAGAN NOLL & BOYLE LLC

                           By: /s/ Stephen M. Ferguson
                           Stephen M. Ferguson (attorney-in-charge)
                           Texas Bar No. 24035248
                           Southern District of Texas Bar No. 614706
                           Two Memorial City Plaza
                           820 Gessner, Suite 940
                           Houston, Texas 77024
                           Telephone: (713) 343-0478
                           Facsimile: (713) 758-0146

                           Joseph H. Boyle (of counsel)
                           Texas Bar No. 24031757
                           Southern District of Texas Bar No. 30740

                           Counsel for Plaintiff DISH Network L.L.C.




                       3
